DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-5, 8, 9, 12-16, 25, 26 and 28-33.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 

Applicants' arguments, filed 09/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 12, 25 and 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	This is a new matter rejection.

	Claim 3 recites a second buffer system. The claim fails to comply with the written description requirement since Applicant does not appear to have support for a second buffer system. A system is generally understood to have more than one component. Applicant does not appear to have support for wherein the additional buffer is more than one component. Applicant, at best, has support for wherein the additional buffer is an acidic buffer. 

	Claims 12, 25, 29 and 30 recite not less than 1% or more than 10% by volume of unbranched fatty acids. The claims fail to comply with the written description requirement since Applicant does not appear to have support for all amounts of unbranched fatty acids of 1% or greater. At best, claim 12 of the 07/25/2018 claim set recite not less than 1% to not more than 10% unbranched fatty acid. 

	Claim 29 recites a buffer system consisting of a weak acid and a conjugate weak base. The claim fails to comply with the written description requirement since Applicant does not appear to have support for this limitation. The specification does not disclose wherein the buffer may be any weak acid and conjugate weak base. At best, Applicant discloses in paragraph [48] of the specification an acetic acid/sodium acetate buffer. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 9, 12-16, 25, 26 and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 25 and 29 recites the limitations “the terminal carboxylic acid” and “the carboxylic acid carbon”.  There is insufficient antecedent basis for this limitation in the claim. The preceding limitations of those claims do not recite wherein the first branched fatty acid comprises a terminal carboxylic acid or wherein the first unbranched fatty acid comprises a carboxylic acid carbon. 

Claims 1 and 5 recite “water comprises” and/or “first branched fatty acid comprises.” The claims are indefinite since the claims have been amended to recite the transitional phrase “consisting of”, which contradicts with the scope of “comprises.” 

Claims 12 and 13 recites the limitation "unbranched fatty acid".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the unbranched fatty acid is the first unbranched fatty acid or another unbranched fatty acid.

Claims 14 and 15 recites the limitation "branched fatty acid". There is insufficient antecedent basis for this limitation in the claim. It is unclear if the branched fatty acid is the first branched fatty acid or another branched fatty acid. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim(s) 1-5, 8, 9. 12-15, 25, 26 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obukowho et al. (US 2016/0354292, Dec. 8, 2016) in view of Wolfram et al. (US 4,770,873, Sep. 13, 1988). 
Obukowho et al. disclose a hair neutralizing composition comprising (a) one or more fatty acids and (b) a vehicle chosen from a solvent, a lipid, an ester or an inert carrier or any combination thereof (abstract, ¶ [0020] – [0022]). Fatty acids that are contemplated include, but are not limited to, palmitic acid (i.e. claimed second unbranched fatty acid), linoleic acid (i.e. claimed first unbranched fatty acid), and 18-methyl eicosanoic acid (i.e. claimed first branched fatty acid) (¶ [0068]). The amount of fatty acids is in the range of about 2 to about 100% of the composition (¶ [0071]). The vehicle may be a solvent such as water (¶ [0073]). The composition may further comprise C10-40 isoalkylamidopropylethyldimonium ethosulfate (i.e. claimed second branched fatty acid) (claim 7). C10-40 isoalkylamidopropylethyldimonium ethosulfate is a fatty acid (¶ [0102]). The composition may comprise 0-20% C10-40 isoalkylamidopropylethyldimonium ethosulfate (¶ [0080]). 
Obukowho et al. differ from the instant claims insofar as not disclosing wherein the composition comprises an acetic acid and sodium acetate buffer and wherein the composition has a pH of at least 4.0 and not more than 6.0.
However, Wolfram et al. disclose a neutralizing and conditioning composition for the hair (abstract). For optimum results, the neutralizing and conditioning composition should have an acidic pH in the range of about 2 to 5. Any of acids conventionally used in hair neutralizing and oxidizing compositions such as those disclosed by Schwarz U.S. Pat. No. 2,540,494 can be used (col. 4, lines 31-37). Schwarz teaches wherein a buffering salt can be employed to stabilize the pH, for example, sodium acetate and acetic acid (col. 2, lines 8-10). The composition may comprise a citric acid/citrate ion buffer system (col. 4, lines 48-49).
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the neutralizing composition of Obukowho et al. to have a pH in the range of about 2 to 5 since Obukowho et al. do not disclose a pH for the composition and this is a known and effective pH for neutralizing compositions to obtain optimum results as taught by Wolfram et al.  
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a buffering salt of sodium acetate and acetic acid into the composition of Obukowho et al. since stabilizing the pH of a hair composition is desirable and a buffering salt of sodium acetate and acetic acid stabilizes the pH of hair compositions as taught by Wolfram et al. 
In regards to the amount of branched fatty acid(s) and unbranched fatty acid(s) recited in claims 1, 12-15, 25 and 29-31, Obukowho et al. disclose wherein the composition’s vehicle is water and the amount of fatty acids is about 2 to about 100% of the composition and the amount of C10-40 isoalkylamidopropylethyldimonium ethosulfate (i.e. claimed second branched fatty acid) is 0-20% of the composition. Thus, the claimed amounts of branched fatty acid(s) and unbranched fatty acid(s) would have been obvious from these ranges. 
In regards to instant claims 1, 25 and 29 reciting at least 5% by volume water, Obukowho et al. disclose wherein the neutralizing composition comprises about 2 to about 100% fatty acids and a vehicle such as water. Therefore, the claimed amount of water would have been obvious depending on the amount of fatty acids desired since water is the remaining component of the composition. 
In regards to instant claim 1 reciting for hair lifted cuticles, this is merely a recitation of the intended use of the composition. The composition of the prior art comprises substantially the components as the claimed invention and thus would be usable for treating hair with lifted cuticles whether the prior art recognizes such use or not.  
In regards to instant claim 3 reciting a second buffer system, Wolfram et al. disclose wherein sodium acetate/acetic acid and citric acid/citrate ion buffer system are both effective buffers. Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. As such, it would have been obvious to one of ordinary skill in the art to have incorporated both sodium acetate/acetic acid and citric acid/citrate ion buffer system as the buffer to stabilize the pH of the composition of the prior art since they are both known in the art as effective buffers. 

2.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obukowho et al. (US 2016/0354292, Dec. 8, 2016) in view of Wolfram et al. (US 4,770,873, Sep. 13, 1988) and further in view of Van et al. (US 2008/0085252, Apr. 10, 2008).
	The teachings of Obukowho et al. and Wolfram et al. are discussed above. Obukowho et al. and Wolfram et al. do not disclose wherein the composition further comprises at least 1% and not more than 8% by volume of hydrolyzed keratin protein.
	However, Van et al. disclose a composition for treating hair (¶ [0002]). The composition comprises hydrolyzed keratin protein as a moisturizer (claim 2). The hydrolyzed keratin also functions as a hair protein (¶ [0014]). Keratin is the protein hair is made of and may be essential for proper growth and strength of new hair (¶ [0007]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated hydrolyzed keratin protein into the composition of Obukowho et al. motivated by the desire to formulate the composition to provide the additional benefits of moisturizing, hair growth, and hair strength as taught by Van et al. 
	In regards to the amount of hydrolyzed keratin protein recited in claim 16, it would have taken no more than the relative skills of one of ordinary skill in the art through routine optimization to determine an effective amount of hydrolyzed keratin protein depending on the amount of moisturizing, hair growth, and hair strength desired. 

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8, 9, 12-16, 25, 26 and 28-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/550,558 in view of Wolfram et al. (US 4,770,873, Sep. 13, 1988). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite wherein the hair treatment comprises water and an acetic acid/sodium acetate buffer. However, Wolfram et al. disclose wherein a buffering salt of sodium acetate and acetic acid stabilizes pH of a hair care composition (col. 2, lines 8-10) and wherein the water is a suitable carrier for hair care compositions (Examples). Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated an acetic acid/sodium acetate buffer to the claimed invention motivated by the desire to stabilize pH and water since this is a known and effective carrier to form a hair solution as taught by Wolfram et al.   
This is a provisional nonstatutory double patenting rejection.


Conclusion
Claims 1-5, 8, 9, 12-16, 25, 26 and 28-33 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612